DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Connolly et al (US2014/0099646) teaches a diagnostic assay system (referred to as a system for preparing a nucleic acid sample in [0113] and shown in Figure 31A), including: a base portion (which is part of a detection device including a cartridge drive, shown in Figure 2, see [0090] wherein “the disposable cartridge 100 sets on top of the cartridge drive”) receiving a disposable cartridge (604); a cover portion (referred to as lid 612 in [0116]) moveably mounted to the base portion such that the disposable cartridge (604) is accessible when the cover is moved to an open position (see [0116] wherein a lid 612 opens to reveal a cartridge drive for receiving a disposable cartridge”), the disposable cartridge (604) including a cartridge body (304) and a rotor (referred to as cylindrical insert 302 in [0094] and shown in Figure 26), the cartridge body (304) having a syringe barrel (referred to as syringe mold 308 in [0094] and shown in Figure 26) operative to move assay fluids into and out of assay chambers (instances of which include a waste chamber 312, a sample processing chamber 314 and a catalyst chamber 316 shown in Figure 27)  formed in the rotor (cylindrical insert 302) of the disposable cartridge (604).

The dependent claims are hereby allowed due to their dependency on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797